DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 10/03/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recites the limitation "the second output signal" in line 1 and line3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that “the second output signal” is introduced in claim 4, but claims 5-6 is are dependent on claim 1 as opposed to claim 4.  The scopes of claims 5-6 are therefore indefinite.
	In order to expedite prosecution, claim 5 is interpreted as being dependent on claim 4, claim 6 is interpreted as being dependent on claims 4-5 for examination against prior arts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2017/0188264) in view of Gorbachov (US 2011/0003563).
	Hwang discloses the following features.	
	Regarding claim 1, a device (see device 101 in Fig. 1) comprising:
	a wireless communication interface (see transmit chain 113, receive chain 115 and transceiver 106 in Fig. 1), the communication interface being capable of using an external signal processing device (see “external PA” recited in paragraph [0049], which shows that the power amplifier 114 may be an external device) to support a transmission or reception communication event (see Fig. 1, wherein the PA 114 being on the transmit chain 113 and supports the transmission event via antenna 102) and being configured to provide a first output signal from the communication interface (see “transmit/receive indication control I/O signal for an external PA (e.g., PA 114, which may indicate activation thereof)” recited in paragraph [0049]) for disabling such a signal processing device after the communication event (see “transmit/receive indication control I/O signal for an external PA (e.g., PA 114, which may indicate activation thereof)” recited in paragraph [0049], wherein for the transmit chain 113 where PA 114 resides; although the passage does not indicate that the PA 114 is deactivated after the communication event).
	a clock external to the communication interface (see paragraph [0049], “Where the transmitter chain 113 and AIC component 140 utilize different clocks…clock of processor(s) 105”, which shows that the transmitter chain uses its own clock while the AIC component 140 and the processor(s) 105, which are external to the communication interface, uses their own clocks); and
	a synchronization circuit configured to receive the first output signal to synchronize the clock in dependence on the timing of the first output signal (see “synchronizing a clock of the analog interference cancellation component with a different clock of the transmitter chain based at least in part on a time period or detected event…the detected event may include… transmit/receive indication control I/O signal for an external PA (e.g., PA 114, which may indicate activation thereof)” recited in paragraph [0049]).
Regarding claim 2, wherein the wireless communication interface is configured to use an external amplifier for amplifying signals to be transmitted by the interface and is configured to provide the first output signal when transmission of a signal is complete (see “transmit/receive indication control I/O signal for an external PA” recited in paragraph [0049], wherein it would have been obvious that the transmit/receive indication control I/O signal for an external PA would indicate “transmit” while the RF front end 104 is transmitting and indicate “receive” while the RF front end 104 is receiving; therefore, upon completion of the transmission, the RF front end 104 enters the receiving phase and the “transmit/receive indication control I/O signal for the external PA would indicate a receive indication).
Regarding claim 3, wherein the wireless communication is configured to use an external amplifier for amplifying signals to be received by the interface (see LNA 124 in Fig. 1).
	Regarding claim 4, wherein the wireless communication interface is configured to provide a second output signal for indicating that the communication event is logically complete (see “the detected event may include a coexistence manager (CxM) (e.g., to reduce the interference to the receiver using transmit signal power backoff, time coordination between the transmitter chain 113 and the receiver chain 115, and/or transmit signal blanking), time boundary indication (e.g., as given from a PA, such as PA 114, in the transmitter chain 113 or baseband so the receiver chain 115 may acknowledge the timing of aggressor signal's uplink transmission cycle, e.g., ON duration), transmit/receive indication control I/O signal for an external PA (e.g., PA 114, which may indicate activation thereof), control I/O for a switch where the transmitter chain 113 and the receiver chain 115 use a shared antenna” recited in paragraph [0049]; wherein the time boundary, and the control I/O signals may be considered as timing at which a communication event is logically complete).
	Regarding claim 5, wherein the second output signal is provided as an interrupt (see “interrupt” recited in paragraph [0049]).
	Hwang does not disclose the following features: regarding claim 1, the wireless communication interface being configured to provide a first output signal from the communication interface for disabling such a signal processing device after the communication (Hwang discloses the use of the claimed first output signal to disable the signal processing device, but does not show that it is the wireless communication interface that provides the first output signal); regarding claim 3, wherein the wireless communication interface is configured to provide the first output signal when reception of a signal is complete.
	Gorbachov discloses the following features.
	Regarding claim 1, the wireless communication interface being configured to provide a first output signal from the communication interface for disabling such a signal processing device after the communication (see “The control line associated with the first general purpose input/output port 126 is connectible to the transmit control line port 127 of the front end module 112 as noted above, and is connected to a corresponding transmit control line pin 136 of the front end circuit 110. This, in turn, is connected to the power amplifier 132 to activate and deactivate the same” recited in paragraph [0033] and Fig. 1, wherein the transceiver generates the signal controlling the deactivation of the power amplifier).
Regarding claim 3, wherein the wireless communication interface is configured to provide the first output signal when reception of a signal is complete (see Fig. 1 and paragraph [0031], wherein the LNA is controlled by the receive control port 129/131 of the transceiver).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Hwang using features, as taught by Gorbachov, in order to provide control of the transmit chain and the receive chain (see paragraph [0016], [0033]-[0035] of Gorbachov).
	
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Gorbachov as applied to claim 1 above, and further in view of Abedini (US 2015/0117437).
	Hwang and Gorbachov disclose the features as shown above.
	Hwang also discloses the following features.
	Regarding claim 7, wherein the wireless communication interface operates according to a protocol that provides for a synchronization signal to be transmitted at a predetermined time by one participant in a network and received by all other participants in the network, and wherein the communication event is the transmission or reception of such a signal (see “Where the synchronization is based on a detected event, for example, the event may be specified in a configuration from the network entity 170” recited in paragraph [0049]).
Regarding claim 8, wherein the synchronization circuit is configured to determine whether the first output signal relates to an event that is the transmission or reception of a synchronization signal and to synchronize the clock in dependence on the timing of the first output signal only if the determination is positive in respect of the first output signal (see “Where the synchronization is based on a detected event, for example, the event may be specified in a configuration from the network entity 170” recited in paragraph [0049]).
	Hwang does not disclose the following features: regarding claim 7, wherein the synchronization signal to be transmitted at a predetermined time by one participant in a network and received by all other participants in the network (Hwang discloses the operation based on receiving a synchronization signal transmitted by one participant in the network (network entity 170), but does not disclose that the signal is received by all other participants in the network).
	Abedini discloses the following features.
	Regarding claim 7, wherein the synchronization signal to be transmitted at a predetermined time by one participant in a network and received by all other participants in the network (see “eNBs may broadcast synchronization signals (PSS/SSS) in each cell” recited in paragraph [0026]; paragraph [0026] also shows that the synchronization may be broadcast by a UE in a D2D network).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Hwang and Gorbachov using features, as taught by Abedini, in order to achieve synchronization for devices within a network (see paragraph [0026] of Abedini).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Gorbachov as applied to claim 1 above, and further in view of Das (US 2016/0330707).
Hwang and Gorbachov disclose the features as shown above.
Hwang does not disclose the following features: regarding claim 9, wherein the synchronization circuit is configured to synchronize the clock by adjusting the phase of the clock in dependence on the timing of the first output signal; regarding claim 10, wherein the device comprises a counter configured to count at a frequency dependent on the output of the clock and the synchronization circuit is configured to synchronize the clock by adjusting the counter in dependence on the timing of the first output signal (Hwang discloses synchronization of clocks based on detected event that includes the detection of the first output signal based on paragraph [0049] as shown in the rejection of claim 1 above, but does not show that the synchronization includes adjusting the phase/frequency of the clock).
Das discloses the following features.
	Regarding claim 9, wherein the synchronization circuit is configured to synchronize the clock by adjusting the phase of the clock in dependence on the timing of the first output signal (see ““Phase synchronization” broadly refers to adjusting the phase of one or more clock signals to synchronize their relative phases using a reference clock signal... “Clock synchronization” may refer to frequency synchronization, phase synchronization, or time synchronization. As used herein, clock synchronization may be referred to as synchronizing in time and/or frequency with one or more clock signals” recited in paragraphs [0014]-[0016], which shows that it would have been obvious to apply phase synchronization in the clock synchronization in the system of Hwang).
Regarding claim 10, wherein the device comprises a counter configured to count at a frequency dependent on the output of the clock and the synchronization circuit is configured to synchronize the clock by adjusting the counter in dependence on the timing of the first output signal (see ““Frequency synchronization” broadly refers to adjusting the operating frequency of one or more clock signals to synchronize their frequency using a reference clock signal... “Clock synchronization” may refer to frequency synchronization, phase synchronization, or time synchronization. As used herein, clock synchronization may be referred to as synchronizing in time and/or frequency with one or more clock signals” recited in paragraphs [0013]-[0016] ,which shows that it would have been obvious to apply frequency synchronization in the clock synchronization in the system of Hwang).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Hwang and Gorbachov using features, as taught by Das, in order to synchronize the clocks in both time and frequency domain (see paragraph [0016] of Das).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Gorbachov as applied to claim 1 above, and further in view of Walz (US 2019/0103818).
Hwang and Gorbachov disclose the features as shown above.
Hwang does not disclose the following features: regarding claim 11, wherein the device comprises a counter configured to count at a frequency dependent on the output of the clock and the synchronization circuit is configured to synchronize the clock by storing the value of counter at the time of the first output signal.
Walz discloses the following features.
	Regarding claim 11, wherein the device comprises a counter configured to count at a frequency dependent on the output of the clock and the synchronization circuit is configured to synchronize the clock by storing the value of counter at the time of the first output signal (see “it is provided that upon receiving the synchronization signal for the duration of a specifiable time or for the duration of the synchronization signal, the counter counts oscillations of the oscillator and therefore determines the actual operating clock frequency of the oscillator” recited in paragraph [0009]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Hwang and Gorbachov using features, as taught by Walz, in order to synchronize the clock frequency (see paragraph [0009] of Walz).
	
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Gorbachov as applied to claim 1 above, and further in view of Corbin (US 2017/0099586).
Hwang and Gorbachov disclose the features as shown above.
Hwang does not disclose the following features: regarding claim 12, the device comprising a sensor for sensing an environmental characteristic and generating sensed data indicative of the sensed characteristic, and the device being configured to represent  the time of the sensed data with reference to the synchronized clock (Hwang discloses that the device may be a sensor in paragraph [0033], but does not disclose generating sensed data with reference to the synchronized clock).
Corbin discloses the following features.
	Regarding claim 12, the device comprising a sensor for sensing an environmental characteristic and generating sensed data indicative of the sensed characteristic, and the device being configured to represent  the time of the sensed data with reference to the synchronized clock (see “the wireless sensor nodes receive a scheduled start time to trigger sensor data acquisition. Each of the wireless sensor nodes has a respective local clock that may be periodically resynchronized. The local clock establishes a time base to trigger synchronized data acquisition across a group of wireless sensor nodes” recited in paragraph [0017]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Hwang and Gorbachov using features, as taught by Corbin, in order to obtain synchronized data across a group of wireless sensor nodes (see paragraph [0017] of Corbin).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473